NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           AUG 01 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No.      16-50007

               Plaintiff-Appellee,               D.C. No. 3:14-cr-02345-CAB

 v.
                                                 MEMORANDUM*
MARIO VALENCIA-OCHOA,

               Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                  Cathy Ann Bencivengo, District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Mario Valencia-Ochoa appeals from the district court’s judgment and

challenges the revocation of supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Valencia-Ochoa contends that 18 U.S.C. § 3583(e)(3), which provides that a

district court may revoke supervised release and impose a term of imprisonment

upon finding by a preponderance of the evidence that the defendant violated a

condition of supervised release, is unconstitutional under Apprendi v. New Jersey,

530 U.S. 466 (2000). As Valencia-Ochoa concedes, this claim is foreclosed. See

United States v. Santana, 526 F.3d 1257, 1262 (9th Cir. 2008).

      AFFIRMED.




                                         2                                   16-50007